Exhibit 10.1

 

PINNACLE GAS RESOURCES, INC.
SECOND AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

This Pinnacle Gas Resources, Inc. Second Amended and Restated Stock Incentive
Plan (the “Plan”) amends and restates the Amended and Restated Stock Incentive
Plan (the “Prior Plan”), which amended and restated the Company’s Stock
Incentive Plan (the “Original Plan”).  In addition, the Prior Plan evidenced the
merger of the Company’s 2003 Stock Option Plan (the “SOP”) with and into the
Prior Plan (the “Plan Merger”) so that the Prior Plan replaced the SOP with
respect to Options granted on or after the Effective Date (as defined below).

 


1.                                       PURPOSE; PLAN MERGER.


 


(A)                                  PURPOSE.  THE PURPOSE OF THE PLAN IS TO
ENHANCE THE ABILITY OF PINNACLE GAS RESOURCES, INC. (THE “COMPANY”) AND ITS
SUBSIDIARIES TO ATTRACT AND RETAIN OFFICERS, EMPLOYEES AND DIRECTORS OF
OUTSTANDING ABILITY AND TO PROVIDE SUCH PARTICIPANTS WITH AN INTEREST IN THE
COMPANY PARALLEL TO THAT OF THE COMPANY’S STOCKHOLDERS.


 


(B)                                 PLAN MERGER.  THE SOP WAS MERGED WITH AND
INTO THE PRIOR PLAN, EFFECTIVE AS OF FEBRUARY 16, 2006 (THE “PLAN MERGER
EFFECTIVE DATE”), AND AS A RESULT OF THE PLAN MERGER: (I) ANY NEW OPTIONS (AS
DEFINED UNDER THE SOP) THAT OTHERWISE MAY HAVE BEEN GRANTED UNDER THE SOP ON OR
AFTER THE PLAN MERGER EFFECTIVE DATE SHALL INSTEAD BE GRANTED UNDER AND SUBJECT
TO THE TERMS OF THE PLAN, (II) ALL OUTSTANDING OPTIONS GRANTED UNDER THE SOP
PRIOR TO THE PLAN MERGER EFFECTIVE DATE ARE ASSUMED AND CONTINUED UNDER THE
PLAN, BUT NEVERTHELESS SHALL REMAIN SUBJECT TO THEIR INDIVIDUAL OPTION
AGREEMENTS (AS DEFINED UNDER THE SOP) AND THE TERMS OF THE SOP AS IN EFFECT
IMMEDIATELY PRIOR TO THE PLAN MERGER EFFECTIVE DATE, AND (III) ALL OUTSTANDING
OPTIONS AND AWARDS GRANTED UNDER THE ORIGINAL PLAN PRIOR TO THE EFFECTIVE DATE
ARE ASSUMED AND CONTINUED UNDER THE PLAN, BUT NEVERTHELESS SHALL REMAIN SUBJECT
TO THEIR INDIVIDUAL OPTIONS OR AWARDS AND THE TERMS OF THE ORIGINAL PLAN AS IN
EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE DATE.


 


2.                                       DEFINITIONS.


 


(A)                                  “AWARD” SHALL MEAN AN AWARD DETERMINED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.


 


(B)                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(C)                                  “CAUSE” MEANS (A) WITH RESPECT TO ANY
PERSON PARTY TO A WRITTEN EMPLOYMENT AGREEMENT IN WHICH SUCH TERM IS DEFINED, AS
SO DEFINED AND (B) WITH RESPECT TO ALL OTHER PERSONS, AS SUCH TERM IS DEFINED IN
THE SECURITYHOLDERS AGREEMENT.


 


(D)                                 “CHANGE OF CONTROL” SHALL HAVE THE MEANING
SET FORTH IN THE SECURITYHOLDERS AGREEMENT; PROVIDED, THAT, TO THE EXTENT THAT
ANY AWARD GRANTED UNDER THE PLAN OR THE PRIOR PLANS IS SUBJECT TO THE PROVISIONS
OF SECTION 409A OF THE CODE, THE DEFINITION OF CHANGE OF CONTROL SHALL MEAN A
CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY, OR IN THE OWNERSHIP
OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY WITHIN THE MEANING OF
SECTION 409A OF THE CODE.

 

--------------------------------------------------------------------------------



 


(E)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(F)                                    “COMMITTEE” SHALL MEAN THE BOARD, UNLESS
AND UNTIL A COMMITTEE OF ONE OR MORE MEMBERS OF THE BOARD IS APPOINTED BY THE
BOARD IN ACCORDANCE WITH SECTION 4(C).


 


(G)                                 “COMMON STOCK” SHALL MEAN THE COMMON STOCK
OF THE COMPANY.


 


(H)                                 “CONTINUOUS SERVICE” MEANS THAT THE
PARTICIPANT’S SERVICE AS AN EMPLOYEE, DIRECTOR OR OFFICER WITH THE COMPANY OR A
SUBSIDIARY IS NOT INTERRUPTED OR TERMINATED.  THE PARTICIPANT’S CONTINUOUS
SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A CHANGE IN THE
CAPACITY IN WHICH THE PARTICIPANT RENDERS SERVICE TO THE COMPANY OR A SUBSIDIARY
AS AN EMPLOYEE, DIRECTOR OR OFFICER OR A CHANGE IN THE ENTITY FOR WHICH THE
PARTICIPANT RENDERS SUCH SERVICE; PROVIDED, THAT, THERE IS NO INTERRUPTION OR
TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE OTHER THAN AN APPROVED LEAVE
OF ABSENCE.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY DETERMINE WHETHER
CONTINUOUS SERVICE SHALL BE CONSIDERED INTERRUPTED.


 


(I)                                     “COVERED EMPLOYEE” SHALL HAVE THE
MEANING SET FORTH IN SECTION 162(M)(3) OF THE CODE.


 


(J)                                     “DISABILITY” SHALL HAVE THE SAME MEANING
AS PROVIDED IN ANY LONG-TERM DISABILITY PLAN MAINTAINED BY THE COMPANY OR ANY
SUBSIDIARY IN WHICH A PARTICIPANT THEN PARTICIPATES (THE “LTD PLANS”); PROVIDED,
THAT, IF NO SUCH PLAN EXISTS, OR, TO THE EXTENT THAT ANY AWARD GRANTED UNDER THE
PLAN OR THE PRIOR PLANS IS SUBJECT TO THE PROVISIONS OF SECTION 409A OF THE CODE
AND ANY PAYMENT DUE THEREUNDER IS MADE ON ACCOUNT OF DISABILITY, IT SHALL HAVE
THE MEANING SET FORTH IN SECTION 22(E)(3) OF THE CODE.


 


(K)                                  “EXCHANGE ACT” SHALL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(L)                                     “FAIR MARKET VALUE” SHALL MEAN, AS OF
ANY DATE, THE VALUE OF THE COMMON STOCK AS DETERMINED AS FOLLOWING:


 


(I)                                 IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING, WITHOUT
LIMITATION, THE NASDAQ NATIONAL MARKET OR THE NASDAQ CAPITAL MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE WILL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM FOR THE LAST MARKET TRADING DAY PRIOR TO THE DATE OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE COMMITTEE DEEMS RELIABLE;


 


(II)                              IF THE COMMON STOCK IS REGULARLY QUOTED BY A
RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, ITS FAIR
MARKET VALUE WILL BE THE MEAN OF THE CLOSING BID AND ASKED PRICES FOR THE COMMON
STOCK ON THE DATE PRIOR TO THE DATE OF DETERMINATION AS REPORTED IN THE WALL
STREET JOURNAL OR SUCH OTHER SOURCE AS THE COMMITTEE DEEMS RELIABLE;


 


(III)                           IF THE COMMON STOCK IS NOT LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, THE AVERAGE OF THE HIGH
AND LOW BID QUOTATIONS FOR THE COMMON STOCK ON THAT DATE PRIOR TO THE DATE OF
DETERMINATION AS REPORTED BY THE NATIONAL QUOTATION BUREAU INCORPORATED; OR


 


2

--------------------------------------------------------------------------------



 


(IV)                          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE
COMMON STOCK, THE FAIR MARKET VALUE THEREOF WILL BE DETERMINED IN GOOD FAITH BY
THE COMMITTEE CONSIDERING ALL FACTORS IT REASONABLY DEEMS RELEVANT FOR SUCH
DETERMINATION, INCLUDING, WITHOUT LIMITATION, DISCOUNTS FOR MINORITY POSITIONS
AND THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK.


 


(M)                               “GOOD REASON” MEANS (A) WITH RESPECT TO ANY
PERSON PARTY TO A WRITTEN EMPLOYMENT AGREEMENT IN WHICH SUCH TERM IS DEFINED, AS
SO DEFINED AND (B) WITH RESPECT TO ALL OTHER PERSONS, AS SUCH TERM IS DEFINED IN
THE SECURITYHOLDERS AGREEMENT.


 


(N)                                 “IMMEDIATE FAMILY MEMBER” SHALL MEAN, EXCEPT
AS OTHERWISE DETERMINED BY THE COMMITTEE, A PARTICIPANT’S SPOUSE, ANCESTORS AND
DESCENDANTS.


 


(O)                                 “INCENTIVE STOCK OPTION” SHALL MEAN A STOCK
OPTION THAT IS INTENDED TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE.


 


(P)                                 “NON-EMPLOYEE DIRECTOR” SHALL MEAN A MEMBER
OF THE BOARD WHO IS A “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF RULE 16B-3
AND WHO IS ALSO AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF SECTION 162(M) OF
THE CODE.


 


(Q)                                 “NONQUALIFIED STOCK OPTION” SHALL MEAN A
STOCK OPTION THAT IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.


 


(R)                                    “OPTION” SHALL MEAN AN INCENTIVE STOCK
OPTION OR A NONQUALIFIED STOCK OPTION.


 


(S)                                  “PARTICIPANT” SHALL MEAN AN OFFICER,
EMPLOYEE, DIRECTOR OR CONSULTANT OF THE COMPANY OR ITS SUBSIDIARIES WHO IS OR
HAS BEEN SELECTED TO PARTICIPATE IN THE PLAN IN ACCORDANCE WITH SECTION 5.


 


(T)                                    “PERFORMANCE GOALS” SHALL MEAN OR MAY BE
EXPRESSED IN TERMS OF ANY OF ANY BUSINESS CRITERIA SELECTED BY THE COMMITTEE
INCLUDING, WITHOUT LIMITATION, REVENUE, PROVED OIL AND GAS RESERVES, OIL AND GAS
PRODUCTION, EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION,
FUNDS FROM OPERATIONS, FUNDS FROM OPERATIONS PER SHARE, OPERATING INCOME, PRE OR
AFTER TAX INCOME, CASH AVAILABLE FOR DISTRIBUTION, CASH AVAILABLE FOR
DISTRIBUTION PER SHARE, NET EARNINGS, EARNINGS PER SHARE, RETURN ON EQUITY,
RETURN ON ASSETS, SHARE PRICE PERFORMANCE, IMPROVEMENTS IN THE COMPANY’S
ATTAINMENT OF EXPENSE LEVELS, AND IMPLEMENTING OR COMPLETION OF CRITICAL
PROJECTS, OR IMPROVEMENT IN CASH-FLOW (BEFORE OR AFTER TAX).  A PERFORMANCE GOAL
MAY BE MEASURED OVER A PERFORMANCE PERIOD ON A PERIODIC, ANNUAL, CUMULATIVE OR
AVERAGE BASIS AND MAY BE ESTABLISHED ON A CORPORATE-WIDE BASIS OR ESTABLISHED
WITH RESPECT TO ONE OR MORE OPERATING UNITS, DIVISIONS, SUBSIDIARIES, ACQUIRED
BUSINESSES, MINORITY INVESTMENTS, PARTNERSHIPS OR JOINT VENTURES.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE BY NO LATER THAN THE EARLIER OF THE DATE
THAT IS NINETY DAYS AFTER THE COMMENCEMENT OF THE PERFORMANCE PERIOD OR THE DAY
PRIOR TO THE DATE ON WHICH TWENTY-FIVE PERCENT (25%) OF THE PERFORMANCE PERIOD
HAS ELAPSED, THE PERFORMANCE GOALS WILL BE DETERMINED BY NOT ACCOUNTING FOR A
CHANGE IN GAAP DURING A PERFORMANCE PERIOD.

 

3

--------------------------------------------------------------------------------



 


(U)                                 “PERFORMANCE OBJECTIVE” SHALL MEAN THE LEVEL
OR LEVELS OF PERFORMANCE REQUIRED TO BE ATTAINED WITH RESPECT TO SPECIFIED
PERFORMANCE GOALS IN ORDER FOR A PARTICIPANT TO BECOME ENTITLED TO SPECIFIED
RIGHTS IN CONNECTION WITH AN AWARD OF PERFORMANCE SHARES.


 


(V)                                 “PERFORMANCE PERIOD” SHALL MEAN THE CALENDAR
YEAR, OR SUCH OTHER SHORTER OR LONGER PERIOD DESIGNATED BY THE COMMITTEE, DURING
WHICH PERFORMANCE WILL BE MEASURED IN ORDER TO DETERMINE A PARTICIPANT’S
ENTITLEMENT TO RECEIVE PAYMENT OF AN AWARD.


 


(W)                               “PRIOR PLANS” SHALL MEAN THE SOP AND THE
ORIGINAL PLAN.


 


(X)                                   “RULE 16B-3” SHALL MEAN RULE 16B-3
PROMULGATED UNDER THE EXCHANGE ACT OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT
FROM TIME TO TIME.


 


(Y)                                 “SECURITYHOLDERS AGREEMENT” SHALL MEAN THAT
CERTAIN SECURITYHOLDERS AGREEMENT DATED AS OF JUNE 23, 2003, AMONG THE COMPANY
AND CERTAIN SHAREHOLDERS THEREOF, AS MAY BE AMENDED AND/OR RESTATED FROM TIME TO
TIME.


 


(Z)                                   “SUBSIDIARY” SHALL MEAN ANY ENTITY THAT
CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH THE COMPANY AS MAY BE
DETERMINED BY THE BOARD; PROVIDED, THAT, WITH RESPECT TO INCENTIVE STOCK
OPTIONS, IT SHALL MEAN ANY SUBSIDIARY OF THE COMPANY THAT IS A CORPORATION AND
WHICH AT THE TIME QUALIFIES AS A “SUBSIDIARY CORPORATION” WITHIN THE MEANING OF
SECTION 424(F) OF THE CODE; AND FURTHER PROVIDED THAT, FOR THE PURPOSE OF
ISSUING OPTIONS OR STOCK APPRECIATION RIGHTS, “SUBSIDIARY” MEANS ANY CORPORATION
OR OTHER ENTITY IN A CHAIN OF CORPORATIONS AND/OR OTHER ENTITIES IN WHICH THE
COMPANY HAS A “CONTROLLING INTEREST” WITHIN THE MEANING OF TREAS. REG. §
1.414(C)-2(B)(2)(I), BUT USING THE THRESHOLD OF 50% OWNERSHIP WHEREVER 80%
APPEARS.


 


3.                                       SHARES SUBJECT TO THE PLAN.  SUBJECT TO
ADJUSTMENT IN ACCORDANCE WITH SECTION 18, THE TOTAL OF THE NUMBER OF SHARES OF
COMMON STOCK WHICH SHALL BE AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN
SHALL NOT EXCEED 2,750,000* SHARES OF COMMON STOCK, ALL OF WHICH MAY BE ISSUED
PURSUANT TO THE EXERCISE OF OPTIONS; PROVIDED, THAT, FOR PURPOSES OF THIS
LIMITATION, ANY COMMON STOCK SUBJECT TO AN OPTION WHICH IS CANCELED OR EXPIRES
WITHOUT EXERCISE SHALL AGAIN BECOME AVAILABLE FOR SUBSEQUENT AWARDS UNDER THE
PLAN.  UPON FORFEITURE OF AWARDS IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN
AND THE TERMS AND CONDITIONS OF THE AWARD, SUCH SHARES SHALL AGAIN BE AVAILABLE
FOR SUBSEQUENT AWARDS UNDER THE PLAN.  SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH
SECTION 18, NO EMPLOYEE SHALL BE GRANTED, DURING ANY CALENDAR YEAR, OPTIONS TO
PURCHASE MORE THAN 625,000* SHARES OF COMMON STOCK, AND THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO ANY AWARDS OTHER THAN OPTIONS GRANTED TO ANY EMPLOYEE
DURING ANY CALENDAR YEAR SHALL NOT EXCEED 625,000* SHARES.  COMMON STOCK
AVAILABLE FOR ISSUE OR DISTRIBUTION UNDER THE PLAN SHALL BE AUTHORIZED AND
UNISSUED SHARES OR SHARES REACQUIRED BY THE COMPANY IN ANY MANNER.


 


4.                                       ADMINISTRATION.


 


(A)                                  ADMINISTRATION.  THE PLAN SHALL BE
ADMINISTERED BY THE COMMITTEE.

--------------------------------------------------------------------------------


* REFLECTS AND INCLUDES THE EFFECT OF THE 25-FOR-1 STOCK SPLIT MADE EFFECTIVE
MARCH 10, 2006.

 

4

--------------------------------------------------------------------------------



 


(B)                                 POWERS OF THE COMMITTEE.  THE COMMITTEE
SHALL (I) DETERMINE WHICH OF THE PERSONS ELIGIBLE UNDER THE PLAN SHALL BE
GRANTED AWARDS, (II) DETERMINE THE TYPE OF AWARDS TO BE MADE TO PARTICIPANTS,
(III) DETERMINE THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO AWARDS,
(IV) DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD GRANTED HEREUNDER, WHICH
NEED NOT BE IDENTICAL (INCLUDING, BUT NOT LIMITED TO, ANY RESTRICTION AND
FORFEITURE CONDITIONS ON SUCH AWARD), AND (V) HAVE THE AUTHORITY TO INTERPRET
THE PLAN, TO ESTABLISH, AMEND AND RESCIND ANY RULES AND REGULATIONS RELATING TO
THE PLAN, TO DETERMINE THE TERMS AND PROVISIONS OF ANY AGREEMENTS ENTERED INTO
HEREUNDER, AND TO MAKE ALL OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN.  THE COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR IN ANY AWARD IN THE
MANNER AND TO THE EXTENT IT SHALL DEEM DESIRABLE TO CARRY IT INTO EFFECT.


 


(C)                                  DELEGATION TO COMMITTEE.


 


(I)                                     GENERAL.  THE ENTIRE BOARD MAY COMPRISE
THE COMMITTEE OR THE BOARD MAY DELEGATE ADMINISTRATION OF THE PLAN TO A
COMMITTEE OR COMMITTEES OF ONE OR MORE MEMBERS OF THE BOARD, AND THE TERM
“COMMITTEE” SHALL APPLY TO ANY PERSON OR PERSONS TO WHOM SUCH AUTHORITY HAS BEEN
DELEGATED.  FURTHERMORE, UNLESS ONE OR MORE COMMITTEES HAS BEEN APPOINTED BY THE
BOARD, ANY REFERENCE TO THE COMMITTEE IN THE PLAN SHALL MEAN THE BOARD.  IF
ADMINISTRATION IS DELEGATED TO A COMMITTEE, THE COMMITTEE SHALL HAVE, IN
CONNECTION WITH THE ADMINISTRATION OF THE PLAN, THE POWERS THERETOFORE POSSESSED
BY THE BOARD, INCLUDING THE POWER TO DELEGATE TO A SUBCOMMITTEE ANY OF THE
ADMINISTRATIVE POWERS THE COMMITTEE IS AUTHORIZED TO EXERCISE (AND REFERENCES IN
THIS PLAN TO THE BOARD SHALL THEREAFTER BE TO THE COMMITTEE OR SUBCOMMITTEE),
SUBJECT, HOWEVER, TO SUCH RESOLUTIONS, NOT INCONSISTENT WITH THE PROVISIONS OF
THE PLAN, AS MAY BE ADOPTED FROM TIME TO TIME BY THE BOARD.  THE BOARD MAY
ABOLISH THE COMMITTEE AT ANY TIME AND REVEST IN THE BOARD THE ADMINISTRATION OF
THE PLAN.


 


(II)                                  COMMITTEE COMPOSITION WHEN COMMON STOCK IS
PUBLICLY TRADED.  AT SUCH TIME AS THE COMMON STOCK IS PUBLICLY TRADED, IN THE
DISCRETION OF THE BOARD, A COMMITTEE MAY CONSIST SOLELY OF TWO OR MORE
NON-EMPLOYEE DIRECTORS.  COMMITTEE MEMBERS SHALL ALSO MEET THE REQUIREMENTS OF
THE RULES OF ANY EXCHANGE OR NATIONAL MARKET SYSTEM UPON WHICH THE COMMON STOCK
IS PUBLICLY TRADED.  WITHIN THE SCOPE OF SUCH AUTHORITY, THE BOARD OR THE
COMMITTEE MAY (1) DELEGATE TO A COMMITTEE OF ONE OR MORE MEMBERS OF THE BOARD
WHO ARE NOT “OUTSIDE DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE
THE AUTHORITY TO GRANT AWARDS TO ELIGIBLE PERSONS WHO ARE EITHER (A) NOT THEN
COVERED EMPLOYEES AND ARE NOT EXPECTED TO BE COVERED EMPLOYEES AT THE TIME OF
RECOGNITION OF INCOME RESULTING FROM SUCH AWARD OR (B) NOT PERSONS WITH RESPECT
TO WHOM THE COMPANY WISHES TO COMPLY WITH SECTION 162(M) OF THE CODE OR
(2) DELEGATE TO A COMMITTEE OF ONE OR MORE MEMBERS OF THE BOARD WHO ARE NOT
“NON-EMPLOYEE DIRECTORS” WITHIN THE MEANING OF RULE 16B-3 THE AUTHORITY TO GRANT
AWARDS TO ELIGIBLE PERSONS WHO ARE NOT THEN SUBJECT TO SECTION 16 OF THE
EXCHANGE ACT.


 


(D)                                 EFFECT OF COMMITTEE’S DECISION.  ANY ACTION
OF THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL PERSONS,
INCLUDING THE COMPANY AND ITS SUBSIDIARIES AND STOCKHOLDERS, PARTICIPANTS AND
PERSONS CLAIMING RIGHTS FROM OR THROUGH A PARTICIPANT.  MEMBERS OF THE COMMITTEE
AND ANY OFFICER OR EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY ACTING AT THE
DIRECTION OF, OR ON BEHALF OF, THE COMMITTEE SHALL NOT BE PERSONALLY LIABLE FOR
ANY ACTION OR DETERMINATION TAKEN OR MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN, AND SHALL, TO THE EXTENT

 

5

--------------------------------------------------------------------------------



 


PERMITTED BY LAW, BE FULLY INDEMNIFIED BY THE COMPANY WITH RESPECT TO ANY SUCH
ACTION OR DETERMINATION.


 


5.                                       ELIGIBILITY.  INDIVIDUALS ELIGIBLE TO
RECEIVE AWARDS UNDER THE PLAN SHALL BE THE OFFICERS, EMPLOYEES, DIRECTORS AND
CONSULTANTS OF THE COMPANY AND ITS SUBSIDIARIES SELECTED BY THE COMMITTEE;
PROVIDED, THAT, ONLY EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES MAY BE
GRANTED INCENTIVE STOCK OPTIONS.


 


6.                                       AWARDS.  AWARDS UNDER THE PLAN MAY
CONSIST OF OPTIONS, RESTRICTED COMMON STOCK, RESTRICTED COMMON STOCK UNITS,
PERFORMANCE SHARES, PERFORMANCE SHARE UNITS, PURCHASES, SHARE AWARDS OR OTHER
AWARDS BASED ON THE VALUE OF THE COMMON STOCK.  AWARDS SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND SHALL BE EVIDENCED BY AN AGREEMENT
CONTAINING SUCH ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
PROVISIONS OF THE PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE.


 


7.                                       OPTIONS.  OPTIONS MAY BE GRANTED UNDER
THE PLAN IN SUCH FORM AS THE COMMITTEE MAY FROM TIME TO TIME APPROVE PURSUANT TO
TERMS SET FORTH IN AN OPTION AGREEMENT.


 


(A)                                  TYPES OF OPTIONS.  EACH OPTION AGREEMENT
SHALL STATE WHETHER OR NOT THE OPTION WILL BE TREATED AS AN INCENTIVE STOCK
OPTION OR NONQUALIFIED STOCK OPTION.  THE AGGREGATE FAIR MARKET VALUE OF THE
COMMON STOCK FOR WHICH INCENTIVE STOCK OPTIONS GRANTED TO ANY ONE EMPLOYEE UNDER
THIS PLAN OR ANY OTHER INCENTIVE STOCK OPTION PLAN OF THE COMPANY OR OF ANY OF
ITS SUBSIDIARIES MAY BY THEIR TERMS FIRST BECOME EXERCISABLE DURING ANY CALENDAR
YEAR SHALL NOT EXCEED $100,000, DETERMINING FAIR MARKET VALUE AS OF THE DATE
EACH RESPECTIVE OPTION IS GRANTED.  IN THE EVENT SUCH THRESHOLD IS EXCEEDED IN
ANY CALENDAR YEAR, SUCH EXCESS OPTIONS SHALL BE AUTOMATICALLY DEEMED TO BE
NONQUALIFIED STOCK OPTIONS.  TO THE EXTENT THAT ANY OPTION GRANTED UNDER THIS
PLAN WHICH IS INTENDED TO BE AN INCENTIVE STOCK OPTION FAILS FOR ANY REASON TO
QUALIFY AS SUCH AT ANY TIME, SUCH OPTION SHALL BE A NONQUALIFIED STOCK OPTION.


 


(B)                                 OPTION PRICE.  THE PURCHASE PRICE PER SHARE
OF THE COMMON STOCK PURCHASABLE UNDER AN OPTION SHALL BE DETERMINED BY THE
COMMITTEE; PROVIDED, HOWEVER, THE EXERCISE PRICE FOR EACH SHARE OF THE COMMON
STOCK SUBJECT TO OPTIONS WILL BE NOT LESS THAN 100% OF THE FAIR MARKET VALUE PER
SHARE OF THE COMMON STOCK ON THE DATE OF THE GRANT AND IN THE CASE OF INCENTIVE
STOCK OPTIONS GRANTED TO AN EMPLOYEE OWNING STOCK POSSESSING MORE THAN 10% OF
THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF SHARES OF THE COMPANY AND ITS
SUBSIDIARIES (A “10% STOCKHOLDER”) THE PRICE PER SHARE SPECIFIED IN THE
AGREEMENT RELATING TO SUCH OPTION SHALL NOT BE LESS THAN 110% OF THE FAIR MARKET
VALUE PER SHARE OF THE COMMON STOCK ON THE DATE OF GRANT.  WITH STOCKHOLDER
APPROVAL, EXCEPT AS WOULD VIOLATE THE REQUIREMENTS OF SECTION 409A OF THE CODE,
THE COMPANY SPECIFICALLY RESERVES THE RIGHT UNDER THIS PLAN TO DIRECTLY OR
INDIRECTLY REPRICE OPTIONS GRANTED HEREUNDER BY REDUCING THE EXERCISE PRICE OF
ANY SUCH OPTION OR AWARDING SUBSTITUTE OPTIONS WITH A LOWER EXERCISE PRICE UNDER
SUCH TERMS AS IT MAY DETERMINE TO BE APPROPRIATE.


 


(C)                                  OPTION PERIOD.  THE TERM OF EACH OPTION
SHALL BE FIXED BY THE COMMITTEE, BUT NO OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF SEVEN YEARS FROM THE DATE THE OPTION IS GRANTED; PROVIDED, THAT,
IN THE CASE OF INCENTIVE STOCK OPTIONS GRANTED TO 10% STOCKHOLDERS, THE TERM OF
SUCH OPTION SHALL NOT EXCEED FIVE YEARS FROM THE DATE OF GRANT.

 

6

--------------------------------------------------------------------------------


 


(D)                                 EXERCISABILITY.  EACH OPTION SHALL VEST AND
BECOME EXERCISABLE AT A RATE DETERMINED BY THE COMMITTEE ON THE DATE OF GRANT.


 


(E)                                  METHOD OF EXERCISE.  OPTIONS MAY BE
EXERCISED, IN WHOLE OR IN PART, BY GIVING WRITTEN NOTICE OF EXERCISE TO THE
COMPANY IN A FORM APPROVED BY THE COMPANY SPECIFYING THE NUMBER SHARES OF COMMON
STOCK TO BE PURCHASED.  SUCH NOTICE SHALL BE ACCOMPANIED BY THE PAYMENT IN FULL
(I) OF THE OPTION EXERCISE PRICE AND (II) UNLESS OTHER ARRANGEMENTS HAVE BEEN
MADE WITH THE COMMITTEE, ANY REQUIRED WITHHOLDING TAXES.  THE EXERCISE PRICE OF
THE OPTION MAY BE PAID BY (I) CASH OR CERTIFIED OR BANK CHECK, (II) SURRENDER OF
COMMON STOCK HELD BY THE OPTIONEE FOR AT LEAST SIX (6) MONTHS PRIOR TO EXERCISE
(OR SUCH LONGER OR SHORTER PERIOD AS MAY BE REQUIRED TO AVOID A CHARGE TO
EARNINGS FOR FINANCIAL ACCOUNTING PURPOSES) OR THE ATTESTATION OF OWNERSHIP OF
SUCH SHARES, IN EITHER CASE, IF SO PERMITTED BY THE COMPANY, WHERE SUCH COMMON
STOCK HAS A FAIR MARKET VALUE EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE
OPTION AT THE TIME OF EXERCISE, (III) IF ESTABLISHED BY THE COMPANY, THROUGH A
“SAME DAY SALE” COMMITMENT FROM OPTIONEE AND A BROKER-DEALER THAT IS ACCEPTABLE
TO THE COMPANY THAT IS A MEMBER OF THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS (AN “NASD DEALER”) WHEREBY THE OPTIONEE IRREVOCABLY ELECTS TO EXERCISE
THE OPTION AND TO SELL A PORTION OF THE SHARES SO PURCHASED SUFFICIENT TO PAY
FOR THE TOTAL EXERCISE PRICE AND WHEREBY THE NASD DEALER IRREVOCABLY COMMITS
UPON RECEIPT OF SUCH SHARES TO FORWARD THE TOTAL EXERCISE PRICE PLUS ALL
REQUIRED WITHHOLDING TAXES DIRECTLY TO THE COMPANY, (IV) RETENTION OF SHARES
WHICH WOULD OTHERWISE BE DELIVERED UPON EXERCISE OF THIS OPTION, (V) NON-CASH
CONSIDERATION HAVING A FAIR MARKET VALUE EQUAL TO THE EXERCISE PRICE OF THE
OPTION AT THE TIME OF EXERCISE, (VI) THROUGH ADDITIONAL METHODS PRESCRIBED BY
THE COMMITTEE, ALL UNDER SUCH TERMS AND CONDITIONS AS DEEMED APPROPRIATE BY THE
COMMITTEE IN ITS DISCRETION, OR (VII) BY ANY COMBINATION OF THE FOREGOING, AND,
IN ALL INSTANCES, TO THE EXTENT PERMITTED BY APPLICABLE LAW.  A PARTICIPANT’S
SUBSEQUENT TRANSFER OR DISPOSITION OF ANY COMMON STOCK ACQUIRED UPON EXERCISE OF
AN OPTION SHALL BE SUBJECT TO ANY FEDERAL AND STATE LAWS THEN APPLICABLE,
SPECIFICALLY SECURITIES LAW, AND THE TERMS AND CONDITIONS OF THIS PLAN.


 


8.                                       RESTRICTED COMMON STOCK.  THE COMMITTEE
MAY FROM TIME TO TIME AWARD RESTRICTED COMMON STOCK UNDER THE PLAN TO ELIGIBLE
PARTICIPANTS.  SHARES OF RESTRICTED COMMON STOCK MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF, OR PLEDGED OR HYPOTHECATED AS COLLATERAL
FOR A LOAN OR AS SECURITY FOR THE PERFORMANCE OF ANY OBLIGATION OR FOR ANY OTHER
PURPOSE, FOR SUCH PERIOD (THE “RESTRICTED PERIOD”) AS THE COMMITTEE SHALL
DETERMINE.  THE COMMITTEE MAY DEFINE THE RESTRICTED PERIOD IN TERMS OF THE
PASSAGE OF TIME OR IN ANY OTHER MANNER IT DEEMS APPROPRIATE.  THE COMMITTEE MAY
ALTER OR WAIVE AT ANY TIME ANY TERM OR CONDITION OF RESTRICTED COMMON STOCK THAT
IS NOT MANDATORY UNDER THE PLAN.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
UPON TERMINATION OF A PARTICIPANT’S CONTINUOUS SERVICE WITH THE COMPANY FOR ANY
REASON PRIOR TO THE END OF THE RESTRICTED PERIOD, THE RESTRICTED COMMON STOCK
SHALL BE FORFEITED AND THE PARTICIPANT SHALL HAVE NO RIGHT WITH RESPECT TO THE
AWARD.  EXCEPT AS RESTRICTED UNDER THE TERMS OF THE PLAN AND ANY AWARD
AGREEMENT, ANY PARTICIPANT AWARDED RESTRICTED COMMON STOCK SHALL HAVE ALL THE
RIGHTS OF A STOCKHOLDER INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE
RESTRICTED COMMON STOCK AND THE RIGHT TO RECEIVE DIVIDENDS OR OTHER
DISTRIBUTIONS PAID OR MADE WITH RESPECT TO SUCH SHARES; PROVIDED, HOWEVER, THE
COMMITTEE MAY IN THE AWARD RESTRICT THE PARTICIPANT’S RIGHT TO DIVIDENDS UNTIL
THE RESTRICTED PERIOD LAPSES.  IF A SHARE CERTIFICATE IS ISSUED IN RESPECT OF
RESTRICTED COMMON STOCK, THE CERTIFICATE SHALL BE REGISTERED IN THE NAME OF THE
PARTICIPANT, BUT SHALL BE HELD BY THE COMPANY FOR THE ACCOUNT OF THE PARTICIPANT
ALONG WITH A STOCK POWER ENDORSED IN BLANK UNTIL THE END OF THE RESTRICTED
PERIOD.  THE

 

7

--------------------------------------------------------------------------------


 


COMMITTEE MAY ALSO AWARD RESTRICTED COMMON STOCK IN THE FORM OF RESTRICTED
COMMON STOCK UNITS HAVING A VALUE EQUAL TO AN IDENTICAL NUMBER OF SHARES OF
COMMON STOCK.  PAYMENT OF RESTRICTED COMMON STOCK UNITS SHALL BE MADE IN COMMON
STOCK OR IN CASH OR IN A COMBINATION THEREOF (BASED UPON THE FAIR MARKET VALUE
OF THE COMMON STOCK ON THE DAY THE RESTRICTED PERIOD EXPIRES), ALL AS DETERMINED
BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


9.                                       PERFORMANCE SHARES.


 


(A)                                  TYPE OF AWARDS.  PERFORMANCE SHARES MAY BE
GRANTED IN THE FORM OF ACTUAL SHARES OF COMMON STOCK OR COMMON STOCK UNITS
HAVING A VALUE EQUAL TO AN IDENTICAL NUMBER OF SHARES OF COMMON STOCK.  IN THE
EVENT THAT A SHARE CERTIFICATE IS ISSUED IN RESPECT OF PERFORMANCE SHARES, SUCH
CERTIFICATE SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT, BUT SHALL BE
HELD BY THE COMPANY ALONG WITH A STOCK POWER ENDORSED IN BLANK UNTIL THE TIME
THE PERFORMANCE SHARES ARE EARNED.  THE PERFORMANCE OBJECTIVES AND THE LENGTH OF
THE PERFORMANCE PERIOD SHALL BE DETERMINED BY THE COMMITTEE.  THE COMMITTEE
SHALL DETERMINE IN ITS SOLE DISCRETION WHETHER PERFORMANCE SHARES GRANTED IN THE
FORM OF COMMON STOCK UNITS SHALL BE PAID IN CASH, COMMON STOCK OR A COMBINATION
OF CASH AND COMMON STOCK.


 


(B)                                 PERFORMANCE OBJECTIVES.  THE COMMITTEE SHALL
ESTABLISH THE PERFORMANCE OBJECTIVES FOR EACH AWARD OF PERFORMANCE SHARES,
CONSISTING OF ONE OR MORE BUSINESS CRITERIA PERMITTED AS PERFORMANCE GOALS
HEREUNDER, ONE OR MORE LEVELS OF PERFORMANCE WITH RESPECT TO EACH SUCH CRITERIA,
AND THE AMOUNT OR AMOUNTS PAYABLE OR OTHER RIGHTS THAT THE PARTICIPANT WILL BE
ENTITLED TO UPON ACHIEVEMENT OF SUCH LEVELS OF PERFORMANCE.  THE PERFORMANCE
OBJECTIVES SHALL BE ESTABLISHED BY THE COMMITTEE PRIOR TO, OR REASONABLY
PROMPTLY FOLLOWING THE INCEPTION OF, A PERFORMANCE PERIOD BUT, TO THE EXTENT
REQUIRED BY SECTION 162(M) OF THE CODE, BY NO LATER THAN THE EARLIER OF THE DATE
THAT IS NINETY DAYS AFTER THE COMMENCEMENT OF THE PERFORMANCE PERIOD OR THE DAY
PRIOR TO THE DATE ON WHICH TWENTY-FIVE PERCENT OF THE PERFORMANCE PERIOD HAS
ELAPSED.  MORE THAN ONE PERFORMANCE GOAL MAY BE INCORPORATED IN A PERFORMANCE
OBJECTIVE, IN WHICH CASE ACHIEVEMENT WITH RESPECT TO EACH PERFORMANCE GOAL MAY
BE ASSESSED INDIVIDUALLY OR IN COMBINATION WITH EACH OTHER.  THE COMMITTEE MAY,
IN CONNECTION WITH THE ESTABLISHMENT OF PERFORMANCE OBJECTIVES FOR A PERFORMANCE
PERIOD, ESTABLISH A MATRIX SETTING FORTH THE RELATIONSHIP BETWEEN PERFORMANCE ON
TWO OR MORE PERFORMANCE GOALS AND THE AMOUNT OF THE AWARD OF PERFORMANCE SHARES
PAYABLE FOR THAT PERFORMANCE PERIOD.  THE LEVEL OR LEVELS OF PERFORMANCE
SPECIFIED WITH RESPECT TO A PERFORMANCE GOAL MAY BE ESTABLISHED IN ABSOLUTE
TERMS, AS OBJECTIVES RELATIVE TO PERFORMANCE IN PRIOR PERIODS, AS AN OBJECTIVE
COMPARED TO THE PERFORMANCE OF ONE OR MORE COMPARABLE COMPANIES OR AN INDEX
COVERING MULTIPLE COMPANIES, OR OTHERWISE AS THE COMMITTEE MAY DETERMINE. 
PERFORMANCE OBJECTIVES SHALL BE OBJECTIVE AND SHALL OTHERWISE MEET THE
REQUIREMENTS OF SECTION 162(M) OF THE CODE.  PERFORMANCE OBJECTIVES MAY DIFFER
FOR PERFORMANCE SHARES GRANTED TO ANY ONE PARTICIPANT OR TO DIFFERENT
PARTICIPANTS.  AN AWARD OF PERFORMANCE SHARES TO A PARTICIPANT WHO IS A COVERED
EMPLOYEE SHALL (UNLESS THE COMMITTEE DETERMINES OTHERWISE) PROVIDE THAT IN THE
EVENT OF THE PARTICIPANT’S TERMINATION OF CONTINUOUS SERVICE PRIOR TO THE END OF
THE PERFORMANCE PERIOD FOR ANY REASON, SUCH AWARD WILL BE PAYABLE ONLY (1) IF
THE APPLICABLE PERFORMANCE OBJECTIVES ARE ACHIEVED AND (II) TO THE EXTENT, IF
ANY, AS THE COMMITTEE SHALL DETERMINE.


 


(C)                                  CERTIFICATION.  FOLLOWING THE COMPLETION OF
EACH PERFORMANCE PERIOD, THE COMMITTEE SHALL CERTIFY IN WRITING, IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 162(M) OF THE

 

8

--------------------------------------------------------------------------------



 


CODE, WHETHER THE PERFORMANCE OBJECTIVES AND OTHER MATERIAL TERMS OF AN AWARD OF
PERFORMANCE SHARES HAVE BEEN ACHIEVED OR MET.  UNLESS THE COMMITTEE DETERMINES
OTHERWISE, PERFORMANCE SHARES SHALL NOT BE SETTLED UNTIL THE COMMITTEE HAS MADE
THE CERTIFICATION SPECIFIED UNDER THIS SECTION 9(C).


 


(D)                                 ADJUSTMENT.  THE COMMITTEE MAY, IN ITS
DISCRETION, REDUCE OR ELIMINATE THE AMOUNT OF PAYMENT WITH RESPECT TO AN AWARD
OF PERFORMANCE SHARES TO A COVERED EMPLOYEE, NOTWITHSTANDING THE ACHIEVEMENT OF
A SPECIFIED PERFORMANCE OBJECTIVE; PROVIDED, THAT, NO SUCH ADJUSTMENT SHALL BE
MADE IF SUCH ADJUSTMENT WOULD ADVERSELY IMPACT A PARTICIPANT FOLLOWING A CHANGE
OF CONTROL.


 


(E)                                  MAXIMUM AMOUNT PAYABLE.  SUBJECT TO
SECTION 18, THE MAXIMUM NUMBER OF PERFORMANCE SHARES SUBJECT TO ANY AWARD TO A
COVERED EMPLOYEE IS 25,000 FOR EACH 12 MONTHS DURING THE PERFORMANCE PERIOD (OR,
TO THE EXTENT THE AWARD IS PAID IN CASH, THE MAXIMUM DOLLAR AMOUNT OF ANY SUCH
AWARD IS THE EQUIVALENT CASH VALUE, BASED ON THE FAIR MARKET VALUE OF THE COMMON
STOCK, OF SUCH NUMBER OF SHARES OF COMMON STOCK ON THE LAST DAY OF THE
PERFORMANCE PERIOD).


 


10.                                 SHARE PURCHASES.  THE COMMITTEE MAY
AUTHORIZE ELIGIBLE INDIVIDUALS TO PURCHASE COMMON STOCK IN THE COMPANY AT A
PRICE EQUAL TO, BELOW OR ABOVE THE FAIR MARKET VALUE OF THE COMMON STOCK AT THE
TIME OF GRANT.  ANY SUCH OFFER MAY BE SUBJECT TO THE CONDITIONS AND TERMS THE
COMMITTEE MAY IMPOSE.


 


11.                                 SHARE AWARDS.  SUBJECT TO SUCH PERFORMANCE
AND EMPLOYMENT CONDITIONS AS THE COMMITTEE MAY DETERMINE, AWARDS OF COMMON STOCK
OR AWARDS BASED ON THE VALUE OF THE COMMON STOCK MAY BE GRANTED EITHER ALONE OR
IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN.  ANY AWARDS UNDER THIS
SECTION 11 AND ANY COMMON STOCK COVERED BY ANY SUCH AWARD MAY BE FORFEITED TO
THE EXTENT SO PROVIDED IN THE AWARD AGREEMENT, AS DETERMINED BY THE COMMITTEE. 
PAYMENT OF COMMON STOCK AWARDS MADE UNDER THIS SECTION 11 WHICH ARE BASED ON THE
VALUE OF COMMON STOCK MAY BE MADE IN COMMON STOCK OR IN CASH OR IN A COMBINATION
THEREOF (BASED UPON THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF
PAYMENT), ALL AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


12.                                 TERMINATION.


 


(A)                                  IN ANY OPTION AGREEMENT, THE COMMITTEE MAY
PROVIDE THAT IN THE EVENT OF A TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE
FOR ANY REASON, THE UNVESTED OPTION GRANTED TO SUCH PARTICIPANT OR FORMER
PARTICIPANT SHALL BE IMMEDIATELY AND AUTOMATICALLY TERMINATED.


 


(B)                                 IN ANY OPTION AGREEMENT, THE COMMITTEE MAY
PROVIDE THAT IN THE EVENT (I) OF A TERMINATION OF PARTICIPANT’S CONTINUOUS
SERVICE FOR CAUSE OR (II) OF A TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE
FOR ANY REASON OTHER THAN GOOD REASON, AND WITHIN 90 DAYS AFTER SUCH
TERMINATION, PARTICIPANT ACCEPTS EMPLOYMENT WITH AN ENTITY THE BOARD REASONABLY
CONSIDERS A SIGNIFICANT COMPETITOR OF THE COMPANY OR ANY SUBSIDIARY, THE OPTION
GRANTED TO SUCH PARTICIPANT OR FORMER PARTICIPANT SHALL BE IMMEDIATELY AND
AUTOMATICALLY TERMINATED.


 


(C)                                  IN ANY OPTION AGREEMENT, THE COMMITTEE MAY
PROVIDE THAT IN THE EVENT OF A TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE
FOR ANY REASON OTHER THAN CAUSE, DISABILITY OR

 

9

--------------------------------------------------------------------------------



 


DEATH, THEN PARTICIPANT MAY EXERCISE THE OPTION (TO THE EXTENT ENTITLED TO DO AS
OF THE DATE OF TERMINATION) BUT ONLY WITHIN SUCH PERIOD OF TIME ENDING ON THE
DATE THAT IS 90 DAYS FOLLOWING A TERMINATION.


 


(D)                                 IN ANY OPTION AGREEMENT, THE COMMITTEE MAY
PROVIDE THAT IN THE EVENT OF A TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE
AS A RESULT OF PARTICIPANT’S DISABILITY, THEN PARTICIPANT MAY EXERCISE THE
OPTION (TO THE EXTENT ENTITLED TO DO AS OF THE DATE OF TERMINATION), BUT ONLY
WITHIN SUCH PERIOD OF TIME ENDING ON THE EARLIER OF (I) THE DATE THAT IS 12
MONTHS FOLLOWING THE TERMINATION OR (II) THE EXPIRATION OF THE TERM OF THE
OPTION AS SET FORTH IN THE OPTION AGREEMENT.


 


(E)                                  IN ANY OPTION AGREEMENT, THE COMMITTEE MAY
PROVIDE THAT IN THE EVENT OF A TERMINATION OF PARTICIPANT’S CONTINUOUS SERVICE
AS A RESULT OF PARTICIPANT’S DEATH, THE OPTION MAY BE EXERCISED (TO THE EXTENT
ENTITLED TO DO SO AS OF THE DATE OF DEATH) BY PARTICIPANT’S ESTATE, BY A PERSON
WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE OR BY A
PERSON DESIGNATED TO EXERCISE THE OPTION UPON PARTICIPANT’S DEATH, BUT ONLY
WITHIN THE PERIOD ENDING ON THE EARLIER OF (I) THE DATE THAT IS 12 MONTHS
FOLLOWING THE DATE OF DEATH OR (II) THE EXPIRATION OF THE TERM OF THE OPTION AS
SET FORTH IN THE OPTION AGREEMENT.


 


13.                                 FORFEITURE.  NOTWITHSTANDING ANYTHING IN THE
PLAN TO THE CONTRARY AND UNLESS OTHERWISE SPECIFICALLY PROVIDED IN AN AWARD
AGREEMENT, IN THE EVENT OF (A) A SERIOUS BREACH OF CONDUCT BY A PARTICIPANT OR
FORMER PARTICIPANT (INCLUDING, WITHOUT LIMITATION, ANY CONDUCT PREJUDICIAL TO OR
IN CONFLICT WITH THE COMPANY OR ANY SUBSIDIARY) OR (B) A TERMINATION OF
PARTICIPANT’S CONTINUOUS SERVICE FOR CAUSE, THE COMMITTEE MAY, IF SUCH CONDUCT
OR ACTIVITY OR TERMINATION OCCURS WITHIN ONE YEAR FOLLOWING THE EXERCISE OR
PAYMENT OF AN AWARD, REQUIRE SUCH PARTICIPANT OR FORMER PARTICIPANT TO REPAY TO
THE COMPANY ANY GAIN REALIZED OR PAYMENT RECEIVED UPON THE EXERCISE OR PAYMENT
OF SUCH AWARD (WITH SUCH GAIN OR PAYMENT VALUED AS OF THE DATE OF EXERCISE OR
PAYMENT).  SUCH CANCELLATION OR REPAYMENT OBLIGATION SHALL BE EFFECTIVE AS OF
THE DATE SPECIFIED BY THE COMMITTEE.  ANY REPAYMENT OBLIGATION SHALL BE
SATISFIED IN CASH OR, IF PERMITTED IN THE SOLE DISCRETION OF THE COMMITTEE, IT
MAY BE SATISFIED IN SHARES OF COMMON STOCK (BASED UPON THE FAIR MARKET VALUE OF
THE SHARE OF COMMON STOCK ON THE DATE OF PAYMENT), AND THE COMMITTEE MAY PROVIDE
FOR AN OFFSET TO ANY FUTURE PAYMENTS OWED BY THE COMPANY OR ANY SUBSIDIARY TO
THE PARTICIPANT OR FORMER PARTICIPANT IF NECESSARY TO SATISFY THE REPAYMENT
OBLIGATION.  THE DETERMINATION OF WHETHER A PARTICIPANT OR FORMER PARTICIPANT
HAS ENGAGED IN A SERIOUS BREACH OF CONDUCT OR ANY ACTIVITY IN COMPETITION WITH
ANY OF THE BUSINESSES OF THE COMPANY OR ANY SUBSIDIARY SHALL BE DETERMINED BY
THE COMMITTEE IN GOOD FAITH AND IN ITS SOLE DISCRETION.


 


14.                                 WITHHOLDING.  UPON (A) DISPOSITION OF SHARES
OF COMMON STOCK ACQUIRED PURSUANT TO THE EXERCISE OF AN INCENTIVE STOCK OPTION
GRANTED PURSUANT TO THE PLAN WITHIN TWO YEARS OF THE GRANT OF THE INCENTIVE
STOCK OPTION OR WITHIN ONE YEAR AFTER EXERCISE OF THE INCENTIVE STOCK OPTION, OR
(B) EXERCISE OF A NONQUALIFIED STOCK OPTION (OR AN INCENTIVE STOCK OPTION
TREATED AS A NONQUALIFIED STOCK OPTION), EXERCISE OF A STOCK APPRECIATION RIGHT
OR THE VESTING OR PAYMENT OF ANY OTHER AWARD UNDER THE PLAN, OR (C) UNDER ANY
OTHER CIRCUMSTANCES DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, THE
COMPANY SHALL HAVE THE RIGHT TO REQUIRE ANY PARTICIPANT, AND SUCH PARTICIPANT BY
ACCEPTING THE AWARDS GRANTED UNDER THE PLAN AGREES, TO PAY TO THE COMPANY THE
AMOUNT OF ANY TAXES WHICH THE COMPANY SHALL BE REQUIRED TO WITHHOLD AT THE
MINIMUM

 

10

--------------------------------------------------------------------------------



 


STATUTORY RATE WITH RESPECT THERETO.  IN THE EVENT OF CLAUSES (A), (B) OR (C),
WITH THE CONSENT OF THE COMMITTEE, AT ITS SOLE DISCRETION, SUCH PARTICIPANT MAY
ELECT TO PAY TO THE COMPANY AN AMOUNT EQUAL TO THE AMOUNT OF THE TAXES WHICH THE
COMPANY SHALL BE REQUIRED TO WITHHOLD BY DELIVERING TO THE COMPANY SHARES OF
COMMON STOCK HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF THE WITHHOLDING
TAX OBLIGATION AS DETERMINED BY THE COMPANY; PROVIDED, HOWEVER, THAT NO SHARES
OF COMMON STOCK ARE WITHHELD WITH A VALUE EXCEEDING THE MINIMUM AMOUNT OF TAX
REQUIRED TO BE WITHHELD BY LAW.  SUCH SHARES SO DELIVERED TO SATISFY THE MINIMUM
WITHHOLDING OBLIGATION MAY BE EITHER SHARES WITHHELD BY THE COMPANY UPON THE
EXERCISE OF THE OPTION OR OTHER SHARES.  AT THE COMMITTEE’S SOLE DISCRETION, A
PARTICIPANT MAY ELECT TO HAVE ADDITIONAL TAXES WITHHELD AND SATISFY SUCH
WITHHOLDING WITH CASH OR SHARES OF COMMON STOCK HELD FOR AT LEAST SIX (6) MONTHS
PRIOR TO EXERCISE, IF, IN THE OPINION OF THE COMPANY’S OUTSIDE ACCOUNTANTS,
DOING SO, WOULD NOT RESULT IN A CHARGE AGAINST EARNINGS.


 


15.                                 NONTRANSFERABILITY, BENEFICIARIES.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE WITH RESPECT TO THE TRANSFERABILITY OF
NONQUALIFIED STOCK OPTIONS BY A PARTICIPANT TO HIS IMMEDIATE FAMILY MEMBERS (OR
TO TRUSTS OR PARTNERSHIPS OR LIMITED LIABILITY COMPANIES ESTABLISHED FOR SUCH
FAMILY MEMBERS), NO AWARD SHALL BE ASSIGNABLE OR TRANSFERABLE BY THE
PARTICIPANT, OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR
PURSUANT TO A BENEFICIARY DESIGNATION, AND OPTIONS SHALL BE EXERCISABLE, DURING
THE PARTICIPANT’S LIFETIME, ONLY BY THE PARTICIPANT (OR BY THE PARTICIPANT’S
LEGAL REPRESENTATIVES IN THE EVENT OF THE PARTICIPANT’S INCAPACITY).  EACH
PARTICIPANT MAY DESIGNATE A BENEFICIARY TO EXERCISE ANY OPTION HELD BY THE
PARTICIPANT AT THE TIME OF THE PARTICIPANT’S DEATH OR TO BE ASSIGNED ANY OTHER
AWARD OUTSTANDING AT THE TIME OF THE PARTICIPANT’S DEATH.  IF NO BENEFICIARY HAS
BEEN NAMED BY A DECEASED PARTICIPANT, ANY AWARD HELD BY THE PARTICIPANT AT THE
TIME OF DEATH SHALL BE TRANSFERRED AS PROVIDED IN HIS WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.  EXCEPT IN THE CASE OF THE HOLDER’S INCAPACITY, AN
OPTION MAY ONLY BE EXERCISED BY THE HOLDER THEREOF.


 


16.                                 NO RIGHT TO CONTINUOUS SERVICE.  NOTHING
CONTAINED IN THE PLAN OR IN ANY AWARD UNDER THE PLAN SHALL CONFER UPON ANY
PARTICIPANT ANY RIGHT WITH RESPECT TO THE CONTINUATION OF SERVICE WITH THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR INTERFERE IN ANY WAY WITH THE RIGHT OF
THE COMPANY OR ITS SUBSIDIARIES TO TERMINATE HIS OR HER CONTINUOUS SERVICE AT
ANY TIME.  NOTHING CONTAINED IN THE PLAN SHALL CONFER UPON ANY PARTICIPANT OR
OTHER PERSON ANY CLAIM OR RIGHT TO ANY AWARD UNDER THE PLAN.


 


17.                                 GOVERNMENTAL COMPLIANCE.  EACH AWARD UNDER
THE PLAN SHALL BE SUBJECT TO THE REQUIREMENT THAT IF AT ANY TIME THE COMMITTEE
SHALL DETERMINE THAT THE LISTING, REGISTRATION OR QUALIFICATION OF ANY SHARES
ISSUABLE OR DELIVERABLE THEREUNDER UPON ANY SECURITIES EXCHANGE OR UNDER ANY
FEDERAL OR STATE LAW, OR THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL REGULATORY
BODY, IS NECESSARY OR DESIRABLE AS A CONDITION THEREOF, OR IN CONNECTION
THEREWITH, NO SUCH GRANT OR AWARD MAY BE EXERCISED OR SHARES ISSUED OR DELIVERED
UNLESS SUCH LISTING, REGISTRATION, QUALIFICATION, CONSENT OR APPROVAL SHALL HAVE
BEEN EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT ACCEPTABLE TO THE
COMMITTEE.


 


18.                                 CORPORATE EVENTS.


 


(A)                                  IN THE EVENT OF ANY RECAPITALIZATION,
RECLASSIFICATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE,

 

11

--------------------------------------------------------------------------------



 


LIQUIDATION, DISSOLUTION, OR SALE, TRANSFER, EXCHANGE OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR EXCHANGE OF COMMON
STOCK OR OTHER SECURITIES OF THE COMPANY, OR OTHER SIMILAR CORPORATE TRANSACTION
OR EVENT (AN “EVENT”), AND IN THE COMMITTEE’S OPINION, SUCH EVENT AFFECTS THE
COMMON STOCK SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE COMMITTEE TO BE
APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR PRIOR PLANS
OR WITH RESPECT TO AN AWARD, THEN THE COMMITTEE SHALL, IN SUCH MANNER AS IT MAY
DEEM EQUITABLE, INCLUDING, WITHOUT LIMITATION, ADJUST ANY OR ALL OF THE
FOLLOWING: (1) THE NUMBER AND KIND OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED OR AWARDED;
(II) THE NUMBER AND KIND OF SHARES OF COMMON STOCK (OR OTHER SECURITIES OR
PROPERTY) SUBJECT TO OUTSTANDING AWARDS; AND (III) THE GRANT OR EXERCISE PRICE
WITH RESPECT TO ANY AWARD.  ANY SUCH ADJUSTMENT MADE TO AN INCENTIVE STOCK
OPTION SHALL BE MADE IN ACCORDANCE WITH SECTION 424(A) OF THE CODE UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.  THE COMMITTEE’S
DETERMINATION UNDER THIS SECTION 18(A) SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


(B)                                 UPON THE OCCURRENCE OF AN EVENT IN WHICH
OUTSTANDING AWARDS ARE NOT TO BE ASSUMED OR OTHERWISE CONTINUED FOLLOWING SUCH
AN EVENT, EXCEPT AS WOULD VIOLATE THE REQUIREMENTS OF SECTION 409A OF THE CODE,
THE COMMITTEE MAY, IN ITS DISCRETION, TERMINATE ANY OUTSTANDING AWARD WITHOUT A
PARTICIPANT’S CONSENT AND (I) PROVIDE FOR EITHER (1) THE PURCHASE OF ANY SUCH
AWARD FOR AN AMOUNT OF CASH EQUAL TO THE AMOUNT THAT COULD HAVE BEEN ATTAINED
UPON THE EXERCISE OF SUCH AWARD OR REALIZATION OF THE PARTICIPANT’S RIGHTS HAD
SUCH AWARD BEEN CURRENTLY EXERCISABLE OR PAYABLE OR FULLY VESTED OR (2) THE
REPLACEMENT OF SUCH AWARD WITH OTHER RIGHTS OR PROPERTY SELECTED BY THE
COMMITTEE IN ITS SOLE DISCRETION AND/OR (II) PROVIDE THAT SUCH AWARD SHALL BE
EXERCISABLE (WHETHER OR NOT VESTED) AS TO ALL SHARES COVERED THEREBY FOR AT
LEAST 30 DAYS PRIOR TO SUCH EVENT.


 


(C)                                  THE EXISTENCE OF THE PLAN, THE AWARD
AGREEMENT AND THE AWARDS GRANTED HEREUNDER SHALL NOT AFFECT OR RESTRICT IN ANY
WAY THE RIGHT OR POWER OF THE COMPANY OR THE STOCKHOLDERS OF THE COMPANY TO MAKE
OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN
THE COMPANY’S CAPITAL STRUCTURE OR ITS BUSINESS, ANY MERGER OR CONSOLIDATION OF
THE COMPANY, ANY ISSUE OF STOCK OR OF OPTIONS, WARRANTS OR RIGHTS TO PURCHASE
STOCK OR OF BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE STOCKS WHOSE RIGHTS
ARE SUPERIOR TO OR AFFECT THE COMMON STOCK OR THE RIGHTS THEREOF OR WHICH ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK, OR THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF ITS
ASSETS OR BUSINESS, OR ANY OTHER CORPORATE ACT OR PROCEEDING, WHETHER OF A
SIMILAR CHARACTER OR OTHERWISE.


 


19.                                 AWARD AGREEMENT.  EACH AWARD UNDER THE PLAN
SHALL BE EVIDENCED BY AN AGREEMENT SETTING FORTH THE TERMS AND CONDITIONS, AS
DETERMINED BY THE COMMITTEE, WHICH SHALL APPLY TO SUCH AWARD, IN ADDITION TO THE
TERMS AND CONDITIONS SPECIFIED IN THE PLAN.


 


20.                                 AMENDMENT.  THE BOARD MAY AMEND, SUSPEND OR
TERMINATE THE PLAN OR ANY PORTION THEREOF AT ANY TIME, PROVIDED, THAT, (A) NO
AMENDMENT SHALL BE MADE WITHOUT STOCKHOLDER APPROVAL IF SUCH APPROVAL IS
NECESSARY TO COMPLY WITH ANY APPLICABLE LAW, REGULATION OR STOCK EXCHANGE OR
MARKET RULE AND (B) EXCEPT AS PROVIDED IN SECTION 18, NO AMENDMENT SHALL BE MADE
THAT WOULD ADVERSELY AFFECT THE RIGHTS OF A PARTICIPANT UNDER AN AWARD
THERETOFORE GRANTED, WITHOUT SUCH PARTICIPANT’S WRITTEN CONSENT.

 

12

--------------------------------------------------------------------------------



 


21.                                 CHANGE OF CONTROL.  THE COMMITTEE MAY, IN
ITS DISCRETION, PROVIDE IN ANY AWARD AGREEMENT OR AMENDMENT THERETO, WHETHER,
UPON THE OCCURRENCE OF A CHANGE IN CONTROL, ALL OPTIONS REPRESENTED BY SUCH
AWARD AGREEMENT MAY AUTOMATICALLY BECOME VESTED AND EXERCISABLE IN FULL, AND ALL
RESTRICTIONS OR PERFORMANCE CONDITIONS, IF ANY, ON ANY RESTRICTED STOCK AWARD OR
PERFORMANCE SHARE AWARD GRANTED HEREUNDER WILL AUTOMATICALLY LAPSE.  THE
COMMITTEE MAY, IN ITS DISCRETION, INCLUDE SUCH FURTHER PROVISIONS AND
LIMITATIONS IN ANY AGREEMENT DOCUMENTING SUCH AWARDS AS IT MAY DEEM EQUITABLE
AND IN THE BEST INTERESTS OF THE COMPANY.


 


22.                                 GENERAL PROVISIONS.


 


(A)                                  THE COMMITTEE MAY REQUIRE EACH PARTICIPANT
PURCHASING OR ACQUIRING SHARES PURSUANT TO AN AWARD UNDER THE PLAN TO (I) AGREE
IN WRITING TO BE BOUND BY ALL OF THE CONDITIONS AND PROVISIONS OF THE
SECURITYHOLDERS AGREEMENT AS A STOCKHOLDER AND (II) REPRESENT TO AND AGREE WITH
THE COMPANY IN WRITING THAT SUCH PARTICIPANT IS ACQUIRING THE SHARES FOR
INVESTMENT AND WITHOUT A VIEW TO DISTRIBUTION THEREOF.


 


(B)                                 ALL CERTIFICATES FOR COMMON STOCK DELIVERED
UNDER THE PLAN PURSUANT TO ANY AWARD SHALL BE SUBJECT TO SUCH STOCK-TRANSFER
ORDERS AND OTHER RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER THE
RULES, REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STOCK EXCHANGE UPON WHICH THE COMMON STOCK IS THEN LISTED, AND
ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW, AND THE COMMITTEE MAY CAUSE A
LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES TO MAKE APPROPRIATE
REFERENCE TO SUCH RESTRICTIONS.  IF THE COMMITTEE DETERMINES THAT THE ISSUANCE
OF COMMON STOCK HEREUNDER IS NOT IN COMPLIANCE WITH, OR SUBJECT TO AN EXEMPTION
FROM, ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS, SUCH SHARES SHALL NOT BE
ISSUED UNTIL SUCH TIME AS THE COMMITTEE DETERMINES THAT THE ISSUANCE IS
PERMISSIBLE.


 


(C)                                  IT IS THE INTENT OF THE COMPANY THAT THE
PLAN SATISFY, AND BE INTERPRETED IN A MANNER THAT SATISFIES, THE APPLICABLE
REQUIREMENTS OF RULE 16B-3 AS PROMULGATED UNDER SECTION 16 OF THE EXCHANGE ACT
SO THAT PARTICIPANTS WILL BE ENTITLED TO THE BENEFIT OF RULE 16B-3, OR ANY OTHER
RULE PROMULGATED UNDER SECTION 16 OF THE EXCHANGE ACT, AND WILL NOT BE SUBJECT
TO SHORT-SWING LIABILITY UNDER SECTION 16 OF THE EXCHANGE ACT.  ACCORDINGLY, IF
THE OPERATION OF ANY PROVISION OF THE PLAN WOULD CONFLICT WITH THE INTENT
EXPRESSED IN THIS SECTION 22(C), SUCH PROVISION TO THE EXTENT POSSIBLE SHALL BE
INTERPRETED AND/OR DEEMED AMENDED SO AS TO AVOID SUCH CONFLICT.


 


(D)                                 EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE IN THE APPLICABLE GRANT OR AWARD AGREEMENT, A PARTICIPANT SHALL HAVE
NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCKS SUBJECT
TO AN AWARD UNTIL A CERTIFICATE OR CERTIFICATES EVIDENCING SHARES OF COMMON
STOCK SHALL HAVE BEEN ISSUED TO THE PARTICIPANT AND, SUBJECT TO SECTION 18, NO
ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS OR OTHER RIGHTS IN
RESPECT OF ANY SHARE FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE ON WHICH
PARTICIPANT SHALL BECOME THE HOLDER OF RECORD THEREOF.


 


(E)                                  THE LAW OF THE STATE OF DELAWARE SHALL
APPLY TO ALL AWARDS AND INTERPRETATIONS UNDER THE PLAN REGARDLESS OF THE EFFECT
OF SUCH STATE’S CONFLICT OF LAWS PRINCIPLES.


 


(F)                                    WHERE THE CONTEXT REQUIRES, WORDS IN ANY
GENDER SHALL INCLUDE ANY OTHER GENDER.

 

13

--------------------------------------------------------------------------------



 


(G)                                 HEADINGS OF SECTIONS ARE INSERTED FOR
CONVENIENCE AND REFERENCE; THEY DO NOT CONSTITUTE ANY PART OF THIS PLAN.


 


(H)                                 THE COMMITTEE SHALL HAVE THE POWER TO
ACCELERATE THE TIME AT WHICH AN AWARD SHALL BE EXERCISABLE OR VEST
NOTWITHSTANDING THE TERMS OF ANY AWARD AGREEMENT.


 


(I)                                     NO PAYMENT PURSUANT TO THE PLAN SHALL BE
TAKEN INTO ACCOUNT IN DETERMINING ANY BENEFITS PURSUANT TO ANY PENSION,
RETIREMENT, SAVINGS, PROFIT SHARING, GROUP INSURANCE, WELFARE OR OTHER BENEFIT
PLAN OF THE COMPANY OR ANY SUBSIDIARY EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY
PROVIDED IN WRITING IN SUCH OTHER PLAN OR AN AGREEMENT THEREUNDER.


 


(J)                                     THE EXPENSES OF ADMINISTERING THE PLAN
SHALL BE BORNE BY THE COMPANY AND ITS SUBSIDIARIES.


 


(K)                                  NO FRACTIONAL SHARES OF COMMON STOCK SHALL
BE ISSUED AND THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION, WHETHER CASH
SHALL BE GIVEN IN LIEU OF FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES
SHALL BE ELIMINATED BY ROUNDING UP OR DOWN AS APPROPRIATE.


 


(L)                                     THE PLAN IS INTENDED TO CONSTITUTE AN
“UNFUNDED” PLAN FOR INCENTIVE COMPENSATION.  WITH RESPECT TO ANY PAYMENTS NOT
YET MADE TO A PARTICIPANT PURSUANT TO AN AWARD, NOTHING CONTAINED IN THE PLAN OR
ANY AWARD AGREEMENT SHALL GIVE THE PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN
THOSE OF A GENERAL UNSECURED CREDITOR OF THE COMPANY OR ANY SUBSIDIARY.  TO THE
EXTENT APPLICABLE, THE PLAN IS INTENDED TO COMPLY WITH SECTION 409A OF THE CODE
AND THE COMMITTEE SHALL INTERPRET THE PLAN IN ACCORDANCE THEREWITH.


 


23.                                 EXPIRATION OF THE PLAN.  SUBJECT TO EARLIER
TERMINATION PURSUANT TO SECTION 20, NO AWARD MAY BE GRANTED FOLLOWING THE SEVEN
YEAR ANNIVERSARY OF THE EFFECTIVE DATE AND EXCEPT WITH RESPECT TO OUTSTANDING
AWARDS, THIS PLAN SHALL TERMINATE.


 


24.                                 EFFECTIVE DATE; APPROVAL OF STOCKHOLDERS. 
THE EFFECTIVE DATE OF THE PRIOR PLAN SHALL BE THE DATE IT WAS ADOPTED BY THE
BOARD (THE “EFFECTIVE DATE”).  THIS PLAN, AS ADOPTED BY THE BOARD, SHALL BE
EFFECTIVE AS OF DECEMBER 31, 2008.  UNLESS THE COMPANY DETERMINES TO SUBMIT
SECTION 9 OF THE PLAN AND THE DEFINITION OF PERFORMANCE GOAL TO THE COMPANY’S
STOCKHOLDERS AT THE FIRST STOCKHOLDER MEETING THAT OCCURS IN THE FIFTH YEAR
FOLLOWING THE YEAR IN WHICH THE PRIOR PLAN WAS LAST APPROVED BY STOCKHOLDERS (OR
ANY EARLIER MEETING DESIGNATED BY THE BOARD), IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 162(M) OF THE CODE, AND SUCH STOCKHOLDER APPROVAL IS
OBTAINED, THEN NO FURTHER PERFORMANCE SHARES SHALL BE MADE TO COVERED EMPLOYEES
UNDER SECTION 9 AFTER THE DATE OF SUCH ANNUAL MEETING, BUT THE REMAINDER OF THE
PLAN SHALL CONTINUE IN EFFECT.

 

14

--------------------------------------------------------------------------------



 


25.                                 CODE SECTION 409A STANDARDS.  THE PLAN, AND
ALL AWARDS AND AWARD AGREEMENTS PURSUANT TO THE PLAN, SHALL BE EFFECTED,
INTERPRETED, AND APPLIED IN A MANNER CONSISTENT WITH THE STANDARDS FOR
NONQUALIFIED DEFERRED COMPENSATION PLANS ESTABLISHED BY CODE SECTION 409A AND
ITS INTERPRETIVE REGULATIONS (THE “SECTION 409A STANDARDS”).  TO THE EXTENT THAT
ANY TERMS OF THE PLAN, AN AWARD AGREEMENT, OR AN AWARD WOULD SUBJECT ANY
PARTICIPANT TO GROSS INCOME INCLUSION, INTEREST, OR ADDITIONAL TAX PURSUANT TO,
OR WOULD BE PROHIBITED BY, CODE SECTION 409A, THOSE TERMS ARE TO THAT EXTENT
SUPERSEDED BY THE APPLICABLE SECTION 409A STANDARDS.  TO THE EXTENT THAT ANY
AWARD IS SUBJECT TO CODE SECTION 409A, SUCH AMOUNT SHALL BE PAID WITHIN 2 1/2
MONTHS AFTER THE AWARD VESTS AS SET FORTH IN THE AWARD AGREEMENT.


 


26.                                 SECTION 409A LIMITS ON PAYMENTS TO SPECIFIED
EMPLOYEES.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR AN AWARD TO THE
CONTRARY, IF A PARTICIPANT IS A “KEY EMPLOYEE,” AS DEFINED IN SECTION 416(I) OF
THE CODE (WITHOUT REGARD TO PARAGRAPH 5 THEREOF), EXCEPT TO THE EXTENT PERMITTED
UNDER SECTION 409A OF THE CODE, NO BENEFIT OR PAYMENT THAT IS SUBJECT TO
SECTION 409A OF THE CODE (AFTER TAKING INTO ACCOUNT ALL APPLICABLE EXCEPTIONS TO
SECTION 409A OF THE CODE, INCLUDING BUT NOT LIMITED TO THE EXCEPTIONS FOR
SHORT-TERM DEFERRALS AND FOR “SEPARATION PAY ONLY UPON AN INVOLUNTARY SEPARATION
FROM SERVICE”) SHALL BE MADE UNDER THIS PLAN OR THE AFFECTED AWARD GRANTED
THEREUNDER ON ACCOUNT OF THE PARTICIPANT’S “SEPARATION FROM SERVICE,” AS DEFINED
IN SECTION 409A OF THE CODE, WITH THE COMPANY AND ITS AFFILIATES UNTIL THE LATER
OF THE DATE PRESCRIBED FOR PAYMENT IN THIS PLAN OR THE AFFECTED AWARD GRANTED
THEREUNDER AND THE FIRST (1ST) DAY OF THE SEVENTH (7TH) CALENDAR MONTH THAT
BEGINS AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE (OR, IF
EARLIER, THE DATE OF DEATH OF THE PARTICIPANT).  UNLESS OTHERWISE PROVIDED IN
THE AWARD, ANY AMOUNT THAT IS OTHERWISE PAYABLE WITHIN THE DELAY PERIOD
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE WILL BE AGGREGATED AND PAID IN A
LUMP SUM WITHOUT INTEREST.


 

Prior Plan adopted by the Board of Directors as of  February 16, 2006.

 

Plan adopted by the Board of Directors as of  November 11, 2008.

 

15

--------------------------------------------------------------------------------